DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	Claims 4, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims contain trademark/trade name Bluetooth. See Ex parte Simpson, 218 U.S.P.Q. 1020, 1021, 1022 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 10-12, 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bringert et al. (U.S. Patent Application Publication 2013/0085761 hereinafter Bringert)

With regard to claims 1, 11, Bringert teaches a computer-implemented method, an electronic device respectively, when executed on data processing hardware of an electronic device causes the data processing hardware to perform operations comprising: 
receiving, from a user of the electronic device, a request to audibly annunciate text messages corresponding to a text messaging application accessible on the electronic device <user can select media type to receive notifications related to media applications para 0020-0021, fig 2 item 206>; 
receiving data indicating that a new text message is available for the text messaging application <notification can be provided for a new email or messages fig 5C para 0019, 0031>; 
based on receiving the request to audibly annunciate text messages and receiving the data indicating that the new text message is available, converting a text stream associated with the new text message into speech synthesized audio data reciting the new text message <voice output is generated via speech synthesis para 0031>; and 
transmitting, over a wireless network, the speech synthesized audio data from the electronic device to an audio output device for audibly annunciating the speech synthesized audio data reciting the new text message <fig 1, device can be a wireless device and speaker can be used to output audio para 0016>.
data processing hardware (claim 11) <fig 1 item 124>;
memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware causes the data processing hardware to perform operations (claim 11) <fig 1 items 124, 126>.
With regard to claims 2, 12, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Bringert teaches wherein the audio output device audibly annunciates the speech synthesized audio data via an audio speaker of the audio output device <a speaker can be used to output audio fig 1 item 108, para 0016>.
With regard to claims 10, 20, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Bringert teaches, wherein the operations further comprise: 
receiving a display on request <user can ask for new messages to be displayed para 0031>; and 
in response to receiving the display on request, providing, for output to a display of the electronic device, a user interface associated with the text messaging application <user interface for applications can be provided para 0031-0033 and associated figs>.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bringert in view of BRUNTON et al (US Patent Application Publication 2010/0105445 A1 hereinafter Brunton).

With regard to claims 3, 13, these claims depend upon claims 1 and 11 respectively, which are rejected above. Bringert does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Brunton teaches wherein the operations further comprise, prior to transmitting the speech synthesized audio data to the audio output device, connecting the electronic device to the audio output device via the wireless network <wireless earpiece can be connected para 0010-0011>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bringert, Brunton before him/her before the effective filing date of the claimed invention, to modify the teachings of Bringert to include the teachings of Brunton, in order to obtain limitations taught by Brunton.  One would have been motivated to make such a combination because it provides convenience for a user to listen audio remotely. 


Claims 4-7, 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bringert in view of Poornachandran et al (US Patent Application Publication 2014/0074921 A1 hereinafter Poornachandran).

With regard to claims 4, 14, these claims depend upon claims 1 and 11 respectively, which are rejected above. Bringert does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Poornachandran teaches wherein the wireless network facilitates communication of the speech synthesized audio data from the electronic device to the audio output device via Bluetooth® <notifications can be used for notifications para 0034>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bringert, Poornachandran before him/her before the effective filing date of the claimed invention, to modify the teachings of Wu to include the teachings of Poornachandran, in order to obtain limitations taught by Poornachandran.  One would have been motivated to make such a combination because it provides convenience of integrating external devices. 

With regard to claims 5, 15, these claims depend upon claims 1 and 11 respectively, which are rejected above. Bringert does not appear to explicitly disclose limitations of this claim
In the same field of endeavor, Poornachandran teaches wherein the electronic device comprises a smart phone <electronic device can be a smart phone para 0010>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bringert, Poornachandran before him/her before the effective filing date of the claimed invention, to modify the teachings of Wu to include the teachings of Poornachandran, in order to obtain limitations taught by Poornachandran.  One would have been motivated to make such a combination because it is easy to integrate notifications to commonly used devices. 

With regard to claims 6, 16, these claims depend upon claims 1 and 11 respectively, which are rejected above. Bringert does not appear to explicitly disclose limitations of this claim
In the same field of endeavor, Poornachandran teaches wherein the audio output device comprises a headset <Bluetooth headset can be used para 0025>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bringert, Poornachandran before him/her before the effective filing date of the claimed invention, to modify the teachings of Wu to include the teachings of Poornachandran, in order to obtain limitations taught by Poornachandran.  One would have been motivated to make such a combination because it is easy to use a headset in a noisy environment. 

With regard to claims 7, 17, these claims depend upon claims 1 and 11 respectively, which are rejected above. In addition, Bringert teaches wherein: 
the electronic device comprises a display <fig 1, item 110>; and 
Bringert does not appear to explicitly disclose teaches while transmitting the speech synthesized audio data from the electronic device to the audio output device, the display of the electronic device is inactive. 
In the same field of endeavor, Poornachandran teaches while transmitting the speech synthesized audio data from the electronic device to the audio output device, the display of the electronic device is inactive <audio notification can be provided while display is inactive para 0025>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bringert, Poornachandran before him/her before the effective filing date of the claimed invention, to modify the teachings of Wu to include the teachings of Poornachandran, in order to obtain limitations taught by Poornachandran.  One would have been motivated to make such a combination because it is efficient to output audio messages while the display is inactive. 

Claims 8, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bringert in view of PARK et al (US Patent Application Publication 2015/0024690 A1 hereinafter Park).

With regard to claims 8, 18, these claims depend upon claims 1 and 11 respectively, which are rejected above. Bringert does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Park teaches wherein: 
the operations further comprise determining the electronic device is connected to the audio output device <determination is made for a connected device for audio output para 0034, fig 2>; and 
converting the text stream associated with the new text message into the speech synthesized audio data is further based on determining the electronic device is connected to the audio output device <audio signal is output para 0034-0035>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bringert, Park before him/her before the effective filing date of the claimed invention, to modify the teachings of Bringert to include the teachings of Park, in order to obtain limitations taught by Park.  One would have been motivated to make such a combination because it is efficient to output audio according to a connected device for audio output. 

Claims 9, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bringert in view of Maharajh et al (US Patent Application Publication 2015/0150046 A1 hereinafter Maharajh).

With regard to claims 9, 19, these claims depend upon claims 1 and 11 respectively, which are rejected above. Bringert does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Maharajh teaches wherein the operations further comprise, while the audio output device is audibly annunciating the speech synthesized audio data reciting the new text message, receiving, from the audio output device, a playback command to pause the audibly annunciating of the speech synthesized audio data <notification can be paused and resumed para 0030>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bringert, Maharajh before him/her before the effective filing date of the claimed invention, to modify the teachings of Bringert to include the teachings of Maharajh, in order to obtain limitations taught by Maharajh.  One would have been motivated to make such a combination because it is convenient for a user to listen to play back of notifications with pause. 


Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173